December 27, 1939.
The First Congressional District of the State of South Carolina is composed of the Counties of Allendale, Beaufort, Berkeley, Clarendon, Charleston, Colleton, Darlington, *Page 299 
Hampton and Jasper. There being a vacancy in the office of representative from that district in the Congress of the United States, an election was ordered to fill such vacancy to be held on November 7, 1939, at which time an alleged election was held, resulting in Mrs. Clara G. McMillan being declared by respondents duly elected to said vacant office.
On or about November 9, 1939, petitioners filed their protest and contest of the election held as aforesaid, with the Federal election commissioners in and for Berkeley County, on several grounds, all of which complained that the secrecy of the ballot had been denied, and "demanded that the alleged election be declared null and void and of no legal effect as to Berkeley County, and that there was not selected or elected anyone to fill the office of Representative in the Congress of the United States from the said First South Carolina Congressional District on the said 7th day of November, 1939."
On November 14, 1939, the Federal election commissioners for Berkeley County, South Carolina, filed their ruling dismissing the protest as being without merit. An appeal was taken to the Board of State Canvassers, who sustained the Federal election commissioners of Berkeley County, and upon a canvass of the returns of the votes from the First Congressional District, Mrs. Clara G. McMillan having received a total of 5,515, in which was included 104 votes from Berkeley County, I. Shep Hutto a total of 1,285, in which was included 75 votes from Berkeley County, and James Detreville a total of 208, in which were included 2 votes from Berkeley County, declared Mrs. McMillan duly elected.
The matter is now before this Court on writ of certiorari
duly issued by the Chief Justice of this Court and directed to the Board of State Canvassers in and for the State of South Carolina, commanding that they certify to this Court the entire original record, and all proceedings connected therewith, relating to the special election held for the purpose of electing a representative to the Congress of the *Page 300 
United States from the First South Carolina Congressional District, and alleged to have been held on November 7, 1939.
The result of the election, as hereinabove stated, is disclosed by return of respondents, and is uncontradicted.
We find it unnecessary to enter into a discussion of the issues which petitioners seek to have passed upon by this Court. The undisputed facts are that only 181 votes were cast in this election in Berkeley County, and there is no showing that any qualified elector failed to vote by reason of the alleged failure to so conduct the election that the secrecy of the ballot was not violated. Mrs. McMillan's majority over both her opponents, if we deduct the 104 votes she received in Berkeley County, is 3,918. Her total vote, exclusive of the votes with which she was credited in Berkeley County, was 5,411, as against a total vote for her opponents, inclusive of their Berkeley County vote of 1,493. So, it will readily be seen that if the votes in Berkeley County be disregarded, it will in no wise affect the result of the election.
The return of respondents is therefore adjudged sufficient to support their finding, and the rule is dismissed.